DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendment filed April 7, 2022 amending claims 1 and 16, and cancelling claims 2-3 is acknowledged.  Accordingly, claims 1, 4-8, 10-13 and 15- 22 are pending.  Claim 1 incorporates some of the limitations of clams of 2-3, but has new limitation combination not claimed previously.  Claims 4-8, 10-13 and 15- 22, are dependent from amended claim 1 and therefore also encompass new combinations of claim limitations.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 6-7, is rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), as applied to claim 1 above, and further in view of Fung (Fung et al. PLOS One, (2011) 6:5, e20514, 1-13).  Claim 6 is further evidenced by Urnov (Urnov et al., Nature (2005), 435(7042):646-51 and Supplemental Materials).

Regarding claim 1, DeKelver 2008 teaches a method of targeted integration (i.e. site-specific insertion) of foreign DNA (Fig 1A) into the genome of K562 and HEK293T cells ([0174]), specifically at the PPP1R12C/p84/AAVS1 locus (Abstract, [0007]).  
DeKelver 2008 teaches (i) preparing (i.e. constructing) a donor construct by introducing (i.e. ligating) a FMDV 2A-GFP-poly(A) cassette within a 1647 bp fragment of the PPP1R12C locus (i.e. a site on the genome in a first chromosome) ([0174]).  DeKelver’s plasmid includes approximately equal fractions of the 1647 bp homology fragment on either side (i.e. upstream and downstream) of the foreign DNA.  DeKelver 2008 teaches the cassette with the foreign DNA to be integrated is approximately 1 kb (Fig 3A-C, compare PCR of locus with cassette (2.8 kb) and without cassette (1.8 kb)).  DeKelver 2008 also teaches “a donor sequence can contain a non-homologous sequence flanked by two regions of homology” ([0138]) and “Approximately 25, 50, 100, 200, 500, 750, 1,000, 1,500, 2,000 nucleotides or more of sequence homology between a donor and a genomic sequence (or any integral value between 10 and 2,000 nucleotides, or more) will support homologous recombination there between” ([0137]).  Thus DeKelver 2008 teaches upstream and downstream homologous sequences flanking the foreign DNA of 100-200 bp in the context of a circular donor.
DeKelver 2008 also teaches (ii) inserting the foreign DNA of 1.0 kb (Fig 3A-C) into the PPP1R12C locus (i.e. a site on the genome in a first chromosome) (Fig 1) by homology-directed repair ([0137]) using the prepared donor plasmid and zinc finger nucleases ([0174]).  Finally, DeKelver 2008 teaches wherein the plasmid is circular (Fig 1) and the insertion of foreign DNA is caused by contacting the cells with the circular donor plasmid ([0174]-[0176], Figs 1 and 3).
DeKelver 2008 does not teach wherein the cell is a cell recited by claim 3 is a HCT116 cell, a human ES cell, a mouse ES cell, a human iPS cell or a mouse iPS cell.

However, Fung teaches an “approach for site-specific targeting of a single DSB in human cells within the context of a DNA repair reporter.” (page 2, ¶2).  Fung teaches integration of a SceGFP-Puro gene cassette (i.e. foreign DNA) into the p84 locus using homologous recombination via 0.8 kb homology arms after cleavage by a zinc finger nuclease targeted to intron 1 of the p84 locus in a variety of cell lines (page 2, col 2, ¶4) including HEK293T cells, HCT116 cells, and the human embryonic stem cell lines (hESCs) H9 and BG01 (Fig 1B; page 2, col 2, ¶4).  Fung also teaches that p84 (i.e. AAVS1/PPP1R12C) is a safe harbor locus (page 2, col 2, para 2).  Fung also teaches integration of the same cassette in the Hprt locus, which has no homology to the integration cassette was 3.6% (page 2, col 2, ¶3).  Fung also teaches the frequency of insertion of a homology cassette is cell-type dependent and lower in hESCs than in somatic cells like HCT116 and mouse hESCs (Figure 2A-B, 3B; page 2, col 2, ¶5).  Finally, Fung teaches integration of the GFP transgenes into the AAVS1 locus was present in 60-80% of drug-resistant clones (page 2, col 2, ¶4).
It would have been obvious to use the HCT116 cell lines of Fung in the method of DeKelver 2008, because it would have amounted to a simple substitution of one well-known cell line for another to yield predictable results.  Both DeKelver 2008 and Fung teach using zinc finger nucleases to integrate foreign DNA into to the p84/PPP1R12C/AAVS1 locus of HEK293T cells.  Fung further teaches that both HEK293T and HCT116 cells are amenable to foreign gene integration by homologous recombination after cleavage by zinc finger nucleases.  Accordingly, one of ordinary skill in the art could have applied the method of DeKelver 2008 to a HCT116 cell and it would have been entirely predictable that such cells would have been useful for the HR-mediated genomic integration of such transgenes as required by DeKelver 2008.

Regarding claim 4, both DeKelver 2008 and Fung teach the homology-directed repair-based genomic editing method is a zinc finger nuclease system ([0174]).

Regarding claim 6, DeKelver 2008 is silent on whether the homologous sequences were obtained by PCR or DNA synthesis; however, DeKelver 2008 teaches that the donor plasmid DNA was “prepared as described in Urnov et al. (2005) Nature 435:646-651” ([0174]).  Urnov teaches that the donor DNA plasmids are constructed using a “PCR-generated” fragment of the locus where insertion will occur (Supp Methods, ¶1).  Thus, DeKelver 2008 inherently teaches a method wherein the homologous sequence DNA is obtained by PCR.  

Regarding claim 7, DeKelver teaches wherein the foreign DNA encodes GFP (i.e. a functional gene sequence) (Fig 1, [0174]).

Regarding claim 15, DeKelver 2008 teaches the foreign DNA cassette can contain a second ORF between (i.e. sandwiched between) the homologous DNA regions (Fig 8B).  DeKelver 2008 also teaches that “Any sequence of interest (exogenous sequence) can be introduced into the PPP1R12C locus as described herein. Exemplary exogenous sequences include, but are not limited to any polypeptide coding sequence (e.g., cDNAS), promoters, enhancer and other regulatory sequences, shRNA expression cassettes, epitope tags, marker genes, cleavage enzyme recognition sites and various types of expression constructs” ([0129]) wherein “Marker genes include, but are not limited to sequences encoding proteins that mediate antibiotic resistance (e.g., ampicillin resistance, neomycin resistance, G418 resistance, puromycin resistance)” ([0130]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580) and Fung (Fung et al. PLOS One, (2011) 6:5, e20514, 1-13), as applied to claim 1 above, and further in view of Mali (Mali et al. (2013) Science, 339:823-826). 
The teachings of DeKelver 2008 are discussed above.  DeKelver 2008 and Fung do not teach wherein the homology-directed repair-based genome editing method is a CRISPR-Cas9 system.
However, Mali teaches the genomic integration of a homologous recombination template comprising a GFP transgene in HEK 293T cells by using CRISPR-Cas9 (see page 823, column 3, ¶ 2).  Mali also teaches zinc finger nucleases and CRISPR-Cas9 are both amenable to site specific targeting and integration of donor DNA (Figs S5 and S6).  Mali also teaches using CRISPR-Cas9 to create sequence-specific double stranded breaks increases the integration rate of a donor DNA at two different loci by at least 2.5 times compared to when a zinc finger nucleases are used to create double strand breaks (Figs S4 and S6).
It would have been obvious to one of ordinary skill in the art to have modified the method of DeKelver 2008 by using CRISPR-Cas9 instead of a zinc-finger nuclease because it would have merely amounted to a simple substitution of one known genome editing system for another to yield predictable results.  Given that each of zinc finger nucleases and CRISPR-Cas9 are described as functionally equivalent methods of achieving targeted integration of a homologous recombination template, it would have been entirely predictable to have made this substitution.  One of ordinary skill in the art would have been motivated to have done so given the increased efficiency of CRISPR-Cas9 over zinc finger nucleases and simplicity in terms of targeting using a Cas9 and guide RNA as described by Mali.

Claims 8, 10-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580), and Fung (Fung et al. PLOS One, (2011) 6:5, e20514, 1-13), as applied to claim 1 above, and further in view of Nishimura (Nishimura et al. (2014) Current Protocols in Cell Biology, Supplement 64, Unit 20.9, 16 pages) and Zou (Zou et al. (2011) Blood, 117(21):5561-5572). 
The teachings of DeKelver 2008 and Fung are discussed above for claim 1.
Regarding claim 8, although DeKelver 2008 and Fung teach integrating a transgene at the p84/PPP1R12C/AAVS1 locus in 293T and HCT116 cells, they do not teach wherein the cells comprising a second chromosome containing a gene encoding transport inhibitor response 1 (TIR1) at an AAV integration site 1 (AAVS1) locus.
However, Nishimura describes how the auxin-inducible degron (AID) system allowed the rapid and reversible proteolysis of proteins of interest (abstract). Nishimura teaches that in the presence of TIR1, a protein of interest that has been tagged by AID is rapidly degraded in the presence of auxin (page 20.9.2, ¶1). Nishimura teaches that TIR1 was integrated at the URA3 locus (see page 20.9.4, last ¶).
Nishimura does not teach wherein the TIR1 was integrated at an AAVS1 locus.
However, Zou teaches that the AAVS1 locus can be used as a nonpathogenic "safe harbor" to target a function correcting minigene with persistent and strong transgene expression (page 5561, column 2, ¶1).
It would have been obvious to one of ordinary skill in the art to have applied the genome editing method of DeKelver 2008 with the auxin-inducible degron (AID) system of Nishimura in the HCT116 or hES cells of Fung because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Individually, DeKelver 2008, Fung and Nishimura describe a method for genomic integration of a foreign DNA of interest in various cell lines and a method for rapid degradation of a protein of interest.  The combination of these two methods yields nothing more than the sum of the methods individually. One of ordinary skill in the art would have been motivated to have applied DeKelver and Fung’s methods of genomic integration to a cell comprising TIR1 at a second chromosome because such cells would have been considered desirable cells capable of achieving rapid degradation of a protein of interest.  One of ordinary skill in the art would have been motivated to have used the method of DeKelver 2008 or Fung to introduce a foreign DNA into such cells because it represents a convenient means of achieving homology-directed targeted integration of a gene of interest. It further would have been obvious to one of ordinary skill in the art to have located the gene encoding TIR1 at the AAVS1 locus for the advantage of facilitating persistent and strong expression of TIR1.

Regarding claims 10 and 11, Nishimura further teaches wherein the chromosome further contains either the galactose-inducible GAL promoter or the ADH1 promoter (i.e. housekeeping gene promoter) operably linked to the gene encoding TIR1 (page 20.9.4, last paragraph).

Regarding claim 12, Nishimura teaches that the GAL promoter is inducible by galactose (i.e. a chemical) (page 20.9.4, last paragraph).
	
	Regarding claim 16, the teachings of DeKelver 2008, Fung, Nishimura, and Zou are discussed above.  To briefly reiterate, Nishimura teaches wherein an expression cassette comprising foreign DNA encoding mini-auxin-inducible degron (mAID) is genomically integrated upstream of a gene encoding a target protein (Figure 20.9.2).
	It further would have been obvious to have included the gene encoding the degron in the foreign DNA of DeKelver 2008 or Fung for the same reasons as discussed above as applied to claim 8. Each of DeKelver 2008, Fung and Nishimura describe methods for the genomic integration of a foreign DNA of interest. One of ordinary skill in the art would have been motivated to have applied genomically integrated the mini-auxin gene of Nishimura for the advantage of achieving rapid degradation of a target protein of interest. One of ordinary skill in the art would have been motivated to have used the method of DeKelver 2008 or Fung to introduce such foreign DNA because it represents a convenient means of achieving homology-directed targeted integration of a gene of interest.

Regarding claim 17, the obviousness of modifying a second chromosome to encode TIR1 at an AAVS1 site in view of Nishimura and Zou is discussed above as applied to claim 8.

Regarding claim 18, this limitation is addressed above as applied to claim 15.

Regarding claims 19 and 20, these limitations are addressed above as applied to claims 10 and 11.

Regarding claim 21, this limitation is addressed above as applied to claim 12. 


Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver 2008 (US 2008/0299580) and Fung (Fung et al. PLOS One, (2011) 6:5, e20514, 1-13), as applied to claim 1 above, and further in view of Nishimura (Nishimura et al. (2014) Current Protocols in Cell Biology, Supplement 64, Unit 20.9, 16 pages) and Zou (Zou et al. (2011) Blood, 117(21):5561-5572), as applied to claims 12 and 21 above, and further in view of Cornish (US 2012/0202251).
The teachings of DeKelver 2008, Fung, Nishimura, and Zou are discussed above.
Regarding claims 13 and 22, DeKelver 2008, Fung, Nishimura, and Zou do not teach wherein the chemically-inducible promoter is a tetracycline-inducible promoter.
However, Cornish similarly teaches methods expressing chromosomally integrated transgenes of interest, wherein the transgenes are under the control of an inducible promoter ([0013]). Cornish teaches that inducible promoters include not only GAL1 promoter, but also the tetracycline inducible promoter ([0061]). 
It would have been obvious to one of ordinary skill in the art to have modified the promoter encoding TIR1 by utilizing a tetracycline-inducible promoter as taught by Cornish instead of the galactose-inducible promoter because it would have merely amounted to a simple substitution of one known chemically inducible promoter for another to yield predictable results. Each of the galactose inducible promoter and tetracycline inducible promoter represent two functionally equivalent inducible promoters recognized by the prior art to provide inducible expression of a gene of interest. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that the tetracycline-inducible promoter would have been useful for regulating the expression of TIR1 in the method of Nishimura.

Response to Arguments
Applicants argue that their invention of using a circular donor DNA was surprising because it resulted in insertion efficiencies up to 24% in HCT116 cells and is capable of insertion of mouse ESC cells (see Remarks, page 7, ¶2-3).  This argument has been fully considered and remains unpersuasive for the reasons discussed in the Office Action mailed January 7, 2022 on page 11.  Furthermore, Applicants used Cas9 in their experiments to obtain 24% integration efficiency, and since claim 1 is not limited to using Cas9, this result is not commensurate in scope with claim 1.  Even for claim 5, which requires use of CRISPR-Cas9, this argument is not persuasive because Mali teaches that Cas9 is 2.5 times more efficient than zinc finger nucleases at mediating homology directed repair.  Therefore, one could reasonably expect an increase in insertion efficiency over DeKelver, who used zinc finger nucleases.  Additionally, Fung teaches integration of a donor in mouse ES cells; therefore, it is not surprising that Applicants were also able to integrate a donor in mouse ES cells.  Because Fung teaches the frequency of insertion is dependent on cell type and can reach 60-80% when drug-selection is used to identify cells with an integrated transgene, it would have been entirely predictable to one skilled in the art to use shorter homolog arms in the context of a circular donor in the range taught by DeKelver in different cell types.
Applicants also argue that one skilled in the art would not have been motivated to shorten the homology arms of the working example in DeKelver 2008 because it was “common knowledge at the time of filing” that shorter homology arms reduce the efficiency of homologous recombination (see Remarks, page 7, ¶2) and that a person skilled in the art could not have “easily conceived homology arms of 100-200 base pairs.”  These arguments have been fully considered but are not persuasive for the following reasons.  First, it is a mere allegation without substantial evidence.  Second, this is not a modification that would have been necessary in order to render the claims obvious since DeKelver expressly teaches a circular plasmid with homology arms of “Approximately 25, 50, 100, 200 . . . will support homologous recombination there between” ([0137]).  Applicant’s argument does not address the merits of the rejection in terms of the obviousness of applying the method of DeKelver to the cells of Fung.
Applicants also argue that Mali fails to cure the defect of DeKelver because Mali does not teach a circular donor with homology arms of 100-200 bp.  Applicants also argue Mali’s teaching of CRISPR-Cas9-mediated donor integration resulting in only 2-4% insertion (see Remarks, page 8, ¶2-5).  These arguments are not persuasive because DeKelver does teach a circular donor with homology arms of 100-200 base pairs of homology as indicated in the rejection above.  Therefore, Mali is not needed to cure a defect of homology arm length in DeKelver.  Instead, Mali is relied upon for the teaching of using CRISPR-Cas9 to facilitate integration of a donor DNA by homologous recombination.  Although Mali only teaches 2-4% integration, Mali indicates that this is an improvement of 2.5 times over using zinc finger nucleases in the same cell line and at the same locus.  Thus, one skilled in the art would be motivated to replace the zinc finger nucleases in DeKelver and would expect a 2-3 times improvement in integration over zinc finger nucleases.
Applicants also argue that Nishimura, Zou and/or Cornish fail to cure the defect of DeKelver because they do not teach a circular donor with homology arms of 100-200 bp (see Remarks, page 8, ¶6 through page 9).  This argument is not persuasive because DeKelver does teach a circular donor with homology arms of 100-200 base pairs of homology as indicated in the rejection above.
Finally, Applicant argues that Nishimura and Cornish are directed to integration in yeast and E. coli and therefore are not applicable to the claims, which are directed to integration into animal cells (Remarks, page 9, ¶2).  This argument has been fully considered and remains unpersuasive for the reasons discussed in the Office Action mailed January 7, 2022 on page 12. 


Conclusion
No claims allowable.
Applicant's amendment of claims 4-8, 10-13 and 15- 22 necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments regarding amended claim 1 were not found persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/              Examiner, Art Unit 1636                                                                                                                                                                                          
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636